Third District Court of Appeal
                               State of Florida

                     Opinion filed September 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1341
                      Lower Tribunal No. F17-015733
                           ________________


                          Mario A. Manborde,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.315(a) from the
Circuit Court for Miami-Dade County, Laura Anne Stuzin, Judge.

     Mario A. Manborde, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, LINDSEY, and MILLER, JJ.

     PER CURIAM.

     Affirmed.